Third District Court of Appeal
                              State of Florida

                      Opinion filed February 2, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-1194
                     Lower Tribunal No. 21-FH0743
                         ________________


                                   V.T.,
                                 Appellant,

                                    vs.

               Liberty Dental Plan of Florida, Inc.,
                                 Appellee.



     An appeal from the State of Florida Agency for Health Care
Administration, Office of Fair Hearings.

    V.T., in proper person.

      Ausley McMullen, and Erik M. Figlio, and Alexandra E. Akre
(Tallahassee), for appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

    MILLER, J.
      Appellant, V.T., a Medicaid recipient under a plan administered by

Liberty Dental, challenges a final order of the Agency for Health Care

Administration (the “Agency”) dismissing her request for a Medicaid Fair

Hearing. Because the Agency received appellant’s request 141 days after

Liberty Dental denied her appeal and issued a Notice of Plan Appeal

Resolution (“NPAR”), along with information regarding the right to request a

fair hearing, and appellant’s initial brief fails to identify any specific error

below, we affirm the order under review. See Fla. Admin. Code R. 59G-

1.100(8)(g) (“A fair hearing request by an enrollee must be received by the

Agency within 120 days of the date the required NPAR is sent to the

enrollee.”); Fla. Admin. Code R. 59G-1.100(9)(b)3. (“A Hearing Officer is

authorized to deny or dismiss a request for a fair hearing for reasons

consistent with this rule, including the following: . . . [a] fair hearing request

is untimely.”); see also Hoskins v. State, 75 So. 3d 250, 257 (Fla. 2011)

(“[T]his argument was not raised in the initial brief filed here. Accordingly,

the claim is barred.”); Tillery v. Fla. Dep’t of Juv. Just., 104 So. 3d 1253,

1255–56 (Fla. 1st DCA 2013) (holding that an argument not raised in an

initial brief is waived).

      Affirmed.




                                        2